DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are currently pending and under examination on the merits in the instant case.

Information Disclosure Statement
The listing of references in the specification, see page 43, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “TPP1 enzyme replacement therapy”. It is unclear whether the therapy recited in claim 17 is different from the therapy of claim 1 that administers AAV particles encoding TPP1. 
Claim 17 recites “through a distinct route of administration.” It is unclear what is meant by “distinct route” as the claim fails to particularly point out and distinctly claim the specific “distinct route” of administration.’

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-12, 16-17, 19-21, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (WO 2016/134375 A1, applicant’s citation).
Davidson teaches a method of “gene replacement therapy” for treating a lysosomal storage disease caused by “a deficiency or defect in TPP1 (tripeptidyl peptidase I)”, wherein the “gene replacement therapy” comprises administering an AAV (e.g., AAV2) particle encoding the TPP1-encoding nucleic acid, wherein the AAV is administered “by injection sub-retinally” or “via subretinally”, wherein the subretinal injection of the AAV delivers the gene to the retinal pigment epithelium (RPE), outer nuclear layer (ONL) layer, some cells in the ganglion cell layer (GCL), and outer plexiform layer (OPL). See pages 2-3, 8, 13, 15-16, 24, 33; claims 8-11, 16-17, 21, and 28-32.
Davidson teaches that the AAV particle has a nucleotide sequence encoding the capsid proteins VP1, VP2, and VP3 from AAV2 and has AAV2 ITRs and a promoter, wherein the ITRs “flank a selected nucleotide sequence”. See pages 16-17 and 21. 
Since the method steps of Davidson’s “gene replacement therapy” that replaces “a deficiency or defect in TPP1” are patentably indistinguishable from those claimed in the instant case, it necessarily follows that Davidson’s would inherently result in “a slowing, stopping, reversing or preventing of vision loss/blindness”, absent objective evidence to the contrary.
Accordingly, claims 1-5, 11-12, 16-17, 19-21, and 28-30 are described by Davidson et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO 2017/070678 A1, applicant’s citation) in view of Cepko et al. (US 2011/0268705 A1), Whiting et al. (Experimental Eye Disease, 2016, 146:276-282) and Boye et al. (US 2016/0369299 A1).
Davidson teaches that the “symptoms in children with TPP deficiency” includes “loss of vision,” “ataxia and proprioceptive deficits” and AAV2-TPP1 gene therapy vector treatment in TPP1-deficient subjects “dramatically delayed” the onset of symptoms such as ataxia and proprioceptive deficits and also “showed delay of clinical signs that would be caused by defects in central pathways receiving retinal input”, wherein “extensive levels of TPP1” in the retina are “necessary for normal vision. Thus, directed correction of the retina via intraocular injection could likely preserve vision in these subjects.” (emphasis added). See paragraphs 0164 and 0194.
Davison teaches that lysosomal storage diseases (LSD) includes “infantile or late infantile ceroid lipofuscinoses (LINCL)” that occurs in “a child, for example, from about 1 to about 4 years of age”, wherein the symptoms of LINCL includes” and that the onset of symptoms such as pupillary light reflex and cerebellar ataxia is delayed by “50-100 days” by direct administration of an effective dose of “1x108 to about 1x1015 vg/kg” of an AAV2 vector encoding TPP1, wherein the AAV2 vector comprises AAV2 ITRs, a CMV enhancer, and a chicken beta actin promoter, wherein the AAV2 VP1 capsid sequence has “a tyrosine at positions 444, 500 and/or 730 substituted with phenylalanine.” See paragraphs 0022-0024, 0028, 0036-0040, and 0043. 
Davison does not teach that “intraocular injection” is subretinal injection.
Cepko teaches that a therapeutic agent encoded by an AAV vector including AAV-2 can be administered to the retinal cells “by any suitable route for delivery” “including delivery by intraocular (subretinal or subvitreal) administration”, wherein an AAV vector construct “injected into the subretinal space” transduces retinal cells (e.g., cones) and provide therapeutic effects. (emphasis added). See paragraphs 0034, 0056, and 0112.
Whiting teaches that CLN2 is a lysosomal storage disorder with an early childhood onset of symptoms caused by TPP1 insufficiency and “is characterized by vision loss culminating in blindness, seizures, progressive loss of motor and cognitive function, and premature death.” (emphasis added). See page 276.
Whiting teaches that rAAV2-mediated TPP1 gene therapy has been shown to produce functional TPP1 and that “directly delivering functional TPP1 to the retina” is useful “to prevent blindness in CLN2 disease.” (emphasis added). See page 281.
Boye teaches that “a capsid-modified rAAV particle” having at least three mutations, Y444F, Y500F, and Y703F, which is “designated AAV2 (Y444F+Y500F+Y703F)” “showed significantly increased transduction relative to the native, unmodified AAV2 particle” in photoreceptors (PR) and retinal pigment epithelium (RPE) “by enhancing the ability of vector to deliver its cargo to the nucleus.” (emphasis added). See paragraphs 0176-0177.
Boye teaches that the rAAV mutant particle can be formulated as “gene therapy construct” and “subretinally” administered “into the one or both eyes of the mammal” having a retinal disorder in order to “restore visual behavior in one or both eyes”, wherein the mammal is a human neonate, newborn, infant, or juvenile. See paragraphs 0038-0044; claims 9-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Davidson’s AAV2-TPP1-mediated treatment of TPP1 deficiency in a patient having LSD (e.g., LINCL) that causes “loss of vision” thus in need of “directed correction of the retina via intraocular injection” by subretinally administering AAV2-TPP1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it was known in the art that “intraocular” delivery disclosed by Davidson embraces subretinal delivery as evidenced by Cepko, who taught that subretinal injection that delivers a therapeutic agent via AAV to “the subretinal space” is effective in transducing retinal cells. Further, one of ordinary skill in the art would have been motivated to administer an effective dose of about “1x108 to about 1x1015 vg/kg” of Davidson’s AAV2-TPP1 subretinally to a patient having LSD that causes “loss of vision” or “is characterized by vision loss culminating in blindness” in order to “preserve vision” and “prevent blindness” by “directly delivering functional TPP1 to the retina” as further taught by Whiting, who also taught that AAV2-TPP1 produces functional TPP1. One of ordinary skill in the art would have been motivated to select a child patient with LSD as a treatment subject because the onset of LSD symptoms including vision loss was known to occur in early childhood as taught by Davidson and Whiting. One of ordinary skill in the art would have been further motivated to use Davidson’s AAV2 having “a tyrosine at positions 444, 500 and/or 730 substituted with phenylalanine” for subretinal administration of TPP1 with a reasonable expectation of success, because a capsid-modified AAV2 comprising three mutations of Y444F, Y500F, and Y703F was known to provide improved, significantly higher transduction in retinal cells as taught by Boye. Note that Davidson’s AAV2 also satisfies the instantly recited structural limitations pertaining to the AAV2 ITRs, a CMV enhancer, and a chicken beta actin promoter.
Accordingly, claims 1-30 taken as a whole would have been prima facie obvious before the effective filing date. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,472,650 B2 in view of Davidson et al. (WO 2017/070678 A1, applicant’s citation), Cepko et al. (US 2011/0268705 A1), Whiting et al. (Experimental Eye Disease, 2016, 146:276-282) and Boye et al. (US 2016/0369299 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the method claims of the ‘650 patent drawn to administering the viral vector to the eye. The ‘650 patent claims do not recite that the claimed AAV vector encodes TPP1. It would have been obvious to use Davidson’s AAV2 vector encoding TPP1, wherein the vector also comprises AAV2 ITRs, a CMV enhancer, and a chicken beta actin promoter and is modified with phenylalanine at amino acid positions 444, 500, and 730 because Davidson’s AAV2-TPP1 vector was suggested to be useful for treating TPP1 deficiency-related vision loss thus one of ordinary skill in the art would have reasonably deemed that Davidson’s AAV2-TPP1 vector reads on the “viral vector” administered in the ‘650 patent claims. Further, one of ordinary skill in the art would have reasonably deemed that the “administering” step to “deliver an agent to the eye of a subject” for “transducing ocular cells” as recited in the ‘650 patent claims embraces subretinal administration as evidenced by the teachings of Davidson, Cepko, Whiting, and Boye as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635